Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 1 of 8 Page|D# 663

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VlRGINIA
Alexandria Division

 

SAINT PAUL FIRE AND MARINE )
INSURANCE COMPANY, )
)
Plaintifl`, )
)
v. ) No. l:lS-cv-2820 (AJT/TRJ)
)
LUMBER LIQUIDATORS, lNC, et al., )
)
Def`endants. )
)
ORDER

In this declaratory judgment action, filed on August 15, 2018, Plaintil`f`St. Paul Fire and
Marine Insurance Company ("‘St. Paul"). one of Defendant Lumber Liquidators’ excess
insurance carriers, seeks a declaration that it owes no duty to defend or indemnify Lumber
Liquidators in connection with lawsuits or claims against it arising out of its sale of certain
flooring products. On September 26, 2018, Lumber Liquidators filed its Motion to Dismiss
[Doc. ll], in which it asks this Court to abstain in favor of an action pending in Wisconsin state
court (“the Motion”). The Court held a hearing on the Motion on November 16, 2018, following
which it took the Motion under advisement. Upon consideration of the Motion, the memoranda
of` law in support thereof and in opposition thereto, the arguments of counsel, the transcripts of
hearings before the Wisconsin Court, and for the reasons stated herein, the Motion is GRANTED

and this action is DlSMlSSED.

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 2 of 8 Page|D# 664

l. BACKGROUND

Beginning in 2014, Lumber Liquidators was sued throughout the country under various
legal theories for injuries and damages allegedly arising out of its sale of its Chinese-
manufactured flooring. The federal Panel on Multidistrict Litigation transferred to this Court
two set of actions pertaining to those lawsuits, one, MDL No. l:l$-md-02627, pertaining to
injuries allegedly caused by the emission of formaldehyde from Lumber Liquidators’ flooring
(“the Formaldehyde Litigation”). and a second, MDL No. l:l6-md-02743, alleging injuries
arising out of durability issues with the fiooring (the Durability MDL”) (collectively "the
MDLs”). As alleged in the Complaint, there are additional other claims that are pending in
various state courts, as well as claims not yet filed (collectively referred to, together with the
MDL Litigation, as “the pending claims").

In 2015. Lumber Liquidators began demanding that its various primary and excess
liability insurers, including St. Paul, one of its excess carriers, defend and indemnify it with
respect to claims pertaining to its iiooring. Thereafter, on April 22, 2015, five of Lumber
Liquidators’ primary insurers, but not St. Paul. filed a declaratory judgment action in this
District. Civil Action No. 4:15-cv-34 (the prior Virginia Action). On April 27, 2015, Lumber
Liquidators filed a separate insurance coverage suit in the Circuit Court of Dane County,
Wisconsin, Case No. 15-cv-1089 (“the Wisconsin Action”), seeking both damages and a
declaratory judgment against its primary and excess insurers, including St. Paul, with respect to
the pending claims. ln May 2015, Lumber Liquidators’ excess insurers, including St. Paul.
moved to intervene in the prior Virginia Action. Thc Court in the prior Virginia action allowed
the excess insurers to intervene in that action and also denied Lumber Liquidators’ motion to

abstain in favor of the Wisconsin action, holding that abstention was not warranted under

l\.)

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 3 of 8 Page|D# 665

Brillhart v. Excess lnsurance Co. of America, 316 U.S. 491 (1942). Also in February 2016, the
Wisconsin Court stayed the Wisconsin Action pending the outcome of the prior Virginia Action.

Thereafter. Lumber Liquidators reached a settlement with the original plaintiffs in the
Virginia action, i.e., its primary insurers, and on July 13, 2016, those parties jointly moved to
dismiss the Virginia action, including St. Paul’s claims. On February 8, 2017, the Court granted
the motion and dismissed the prior Virginia Action "in favor of the litigation now pending before
the Wisconsin court,” stating:

The [original plaintiffs’] primary coverage obligations were not fully litigated in this

Court because their complaint was dismissed. As a result, the [intervenors’] excess

coverage obligations are no longer in danger of being triggered in this Court. The same

cannot be said, however, f`or the pending litigation in Wisconsin, to which [the

intervenors] are parties and during which they will have the opportunity to litigate these

issues. The Court does not find it necessary to litigate issues already before the

Wisconsin court.
[Doc. 12-4 at 4].

In April 2018, Lumber Liquidators moved to lift the stay in the Wisconsin case. On June
12, 2018 the Wisconsin Court lifted the stay and ordered the parties to engage in limited
discovery relating to choice-of-law issues to aid the Court in analyzing which state’s laws would
apply under Wisconsin’s choice-of~|aw rules. [Doc. l2-l l]. On August 15, 2018, St. Paul filed
this action; and on August 20, 2018, filed a motion to dismiss the Wisconsin action in favor of
this action. On November 6, 2018, the Wisconsin Court stayed that action pending the Court`s
ruling on the Motion.

II. LEGAL STANDARD

As a general matter, “[d]espite what may appear to result in a duplication of judicial

resources, the rule is well recognized that the pendency of an action in the state court is no bar to

proceedings concerning the same matter in the Federal court havingjurisdiction.” rileLaughIin v.

Um'!ed Va. Bank, 955 F.?.d 930, 934 (4th Cir. 1992) (quotation and alteration omitted) (quoting

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 4 of 8 Page|D# 666

McCIe/lan v. Carland, 217 U.S. 268, 282 (1910)). Moreover, federal courts generally have a
"‘virtually unflagging obligation . . . to exercise the jurisdiction given them." Colo. River Waler
Conservation Dist. v. Um'ted States, 424 U.S. 800. 817 (1976). But “[i]n the declaratory
judgment context, the normal principle that federal courts should adjudicate claims within their
jurisdiction yields to considerations of practicality and wise judicial administration.” Wilton v.
Seven Falls Co., 515 U.S. 277, 287 (1995). To that end, the Supreme Court has explained that
federal courts may abstain from entertaining a declaratory judgment action when a parallel state
proceeding is ongoing and the court finds that abstaining in favor of the state proceeding is
warranted because the state forum is the better place to decide the controversy. Brillharr 316
U.S. at 494-95 (1942). In fact, the normal presumption in favor of exercisingjurisdiction is
reversed in this context: “Ordinarily it would be uneconomical as well as vexatious for a federal
court to proceed in a declaratory judgment suit where another suit is pending in a state court
presenting the same issues, not governed by federal law, between the same parties." ld. at 495.
When that is the case, the federal court must weigh “considerations of federalism, efficiency, and
comity.” Um'ted Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998) (quotation
omitted).

District courts have wide discretion in deciding whether to exercise jurisdiction or abstain
in favor of a state proceeding Aelna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 421-
22 (4th Cir. 1998). To balance the state and federal interests at stake when a state parallel
proceeding is underway, the court should consider the following four factors in deciding whether
to exercise Brillhart abstention: (l) whether the state has a strong interest in having the issues
decided in its courts; (2) whether the state courts could resolve the issues more efficiently than

the federal courts; (3) whether the presence of “overlapping issues of fact or law" might create

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 5 of 8 Page|D# 667

unnecessary “entanglement” between the state and federal courts; and (4) whether the federal
action is mere “procedural fencing,” in the sense that the action is merely the product of forum-
shopping. Um'ted Capilol lns. Co. v. Kapilojf. 155 F.3d 488, 493-94 (4th Cir. 1998).'
lll. ANALYSIS

A. Wisconsin’s lnterest in Deciding the issues in Its Courts

As the Wisconsin Court has observed, Wisconsin does not have a strong interest in
deciding these coverage issues. Virginia, on the other hand, appears to have a stronger
connection to the case, only because Lumber Liquidators is located in Virginia, although as the
Wisconsin Court recognized, nojurisdiction has a particularly strong connection to the
underlying coverage issues and those issues could appropriately be litigated in a number of
jurisdictions

B. Whether the Wisconsin Court Could Resolve the issues More Efficiently Than This
Court

The Wisconsin Action has been pending for more than three years. As evidenced by the
already conducted hearings before that Court, the Wisconsin Court has spent a considerable
amount of time in understanding and analyzing the underlying coverage issues and has issued
discovery orders in order to resolve those issues. On the other hand, this action is still in its

infancy, and while it would no doubt move quickly were it to proceed, there is nothing to suggest

 

' A motion to dismiss pursuant to Federa| Rule of Civil Procedure 12(b)(l) is an appropriate vehicle by which to
move the court to exercise Brillharr abstention. See 5B Wright & Miller, F ederal Praclice and Procedure § 1350
(3d ed. 2018) (“Couns have recognized a variety of other defenses that one normally would not think of as raising
subject~matterjurisdiction questions when considering a Rule 12(b)(l) motion, such as claims that . . . the subject
matter is one over which the federal court should abstain from exercisingjurisdiction." (footnotes omitted)). ln
determining whether abstention is appropriate, the threshold question is whether the action is parallel. Cha.re
Brexron HealrhServs., lnc., v. Maryland, 41 l F.3d 457, 463 (4th Cir. 2005). Two suits are parallel when
“substantially the same parties litigate substantially the same issues in different forums." Id. at 464 (quoting New
Beckley Mining Corp. v. lm’l Um'on, UMWA, 946 F.2d 1072, 1073 (4th Cir. 1991)). Once it is established that two
suits are parallel, the court then proceeds to decide whether to exercise Brillharr abstention. Here. it is clear that this
action and the Wisconsin Action are “parallel actions."

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 6 of 8 Page|D# 668

that the issues would be resolved more efficiently in this Court. 'I`his Court has been involved in
the MDLs and is more familiar than the Wisconsin Court with the issues in those cases as well as
the Settlement that has been reached. But the coverage issues do not appear to be so tied to the
merits of that litigation or the substance of the Settlement reached in that litigation that this
Court’s involvement in the MDLs would materially advantage the Court over the Wisconsin
Court in resolving these state law issues.

C. Whether the Presence of Overlapping Issues of Fact or Law Could Create Unnecessary
Entanglement Between the Wisconsin Court and This Court

Were both this Court and the Wisconsin Court to proceed simultaneously, there would,
no doubt, be “unnecessary entanglement.” But the Wisconsin Court has made clear that it is
prepared to allow this action to proceed in Virginia without a competing action in Wisconsin.
Thus, this factor does not weigh in favor of abstention.

D. Whether This Action is Mere “Procedural Fencing,” or the Product of Forum Shopping

Central to the Court’s assessment is the procedural history of the case. Both parties
accuse each other of procedural fencing. Lumber Liquidators claims that St. Paul filed this
declaratoryjudgn'ient action to deprive it of their choice of forum. [Doc. 12 at 16]. St. Paul
claims that Lumber Liquidators filed this action in a state not meaningfully connected to the
insurance policies in order to “escape Virginiajurisdiction.” [Doc. 22 at 5, 9].

The Wisconsin action, filed over three years ago, was the first action that raised coverage
issues as between Lumber Liquidators and St. Paul; and the Court in the Prior Virginia Action
effectively deferred to the Wisconsin Court in February 2017 on those claims. For whatever
reason, St. Paul did not appeal or otherwise challenge that ruling for over a year; and then waited
an additional two months before filing this competing action after the Wisconsin court denied its

request for a stay and ordered discovery. Moreover, while St. Paul finds the Wisconsin Court

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 7 of 8 Page|D# 669

“inconvenient,” it is not at all clear that the remaining excess carriers share that view, as
evidenced by their lack of an opposition to Lumber Liquidators’ motion to dismiss this action in
favor of the Wisconsin action, While St. Paul has joined in this action the other excess carriers
as defendants, along with Lumber Liquidators, there appears to be no adversity as between the
excess carriers; and there would need to be some procedural sorting out in this case. There are
no federal law issues implicated in the underlying claims and defenses; and there has not been a
sufficient demonstration that the choice-of-law rules, or the substantive law, of any particular
jurisdiction will have a material effect on the outcome of the litigation. Nor does the presence of
documents or witnesses in any particular jurisdiction materially weigh in favor of any particular
forum. Rather, as the Wisconsin Court has already observed, there is no jurisdiction that has a
notably strong connection to the coverage issues. Against that background, the Court finds it
appropriate to give significant weight to the Wisconsin action’s status as the first filed action
against the excess carriers, including St. Paul, and also Lumber Liquidators’ choice of forum,
staked out over three and a half years ago, even though it choose a forum other than its home
forum.

For the above reasons, the Court finds and concludes that abstention in favor of the
pending Wisconsin action is appropriate. Accordingly, it is hereby

ORDERED that Defendant Lumber Liquidators, lnc.’s Motion to Dismiss [Doc. 11] be,

and the same hereby is, GRANTED; and this action is dismissed on abstention grounds.

Case 1:18-cV-02820-A.]T-TR.] Document 41 Filed 11/16/18 Page 8 of 8 Page|D# 670

The Clerk is directed to forward a copy of this Order to all counsel of record.

/
Anthon J r nga
United t District Judge

Alexandria, Virginia
November 16, 2018

